Citation Nr: 1119637	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  05-31 135	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a low back disability on an extra-schedular basis.

[This initial rating was determined by 38 C.F.R. § 4.22 by subtracting out the amount of low back disability the Veteran had prior to his military service, 10 percent, from the amount he now has, 20 percent, when also considering the 
10-percent aggravation of this pre-existing disability during his military service.  He also now has a separate 10 percent rating for associated radiculopathy of his right lower extremity.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991 and from February to September 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim for service connection for a low back disability (specifically, for degenerative joint disease (DJD) of the lumbar spine at L5-S1), finding that this disability had existed prior to his military service but nonetheless had been aggravated, meaning made chronically worse, by his second period of service.  And after considering 38 C.F.R. § 4.22, the RO assigned a "net" 10 percent initial rating for this disability.  This net rating was premised on a finding of 20 percent current disability that, in turn, had to be reduced by the amount of pre-existing disability (the baseline), which the RO determined was 10 percent.  So the Veteran's second period of service had aggravated his pre-existing low back disability by 10 percent, representing the difference that he was entitled to receive compensation for.

After appealing, the Board issued a decision in January 2009 agreeing the Veteran had 10-percent low back disability prior to his second period of service that, accordingly, had to be reduced from the amount of any current disability, which the Board agreed was 20 percent, in turn resulting in a net 10 percent initial rating.  Also, however, the Board determined the Veteran had associated radiculopathy in his right lower extremity that warranted an additional (separate) 10 percent rating.  As well, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, to determine whether the Veteran was entitled to a higher rating for his low back disability on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board did not, and does not, have the authority to assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  However, when the issue either is raised by the claimant or reasonably raised by the evidence of record, the Board is required to refer the matter to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for this special consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008).

A designee of the Director of Compensation and Pension Service determined in September 2009 that the Veteran's low back disability does not warrant an 
extra-schedular rating.  The AMC therefore denied the Veteran's claim for an 
extra-schedular rating in a July 2010 supplemental statement of the case (SSOC) and returned the file to the Board for appellate consideration of this only remaining issue.


FINDINGS OF FACT

The Veteran's low back disability with associated right lower extremity radiculopathy has not required in-patient hospitalization, certainly not on a frequent basis, caused marked interference with his employment - meaning above and beyond that contemplated by the schedular ratings he has for these disabilities, or otherwise rendered impractical the application of the regular Rating Schedule standards.


CONCLUSION OF LAW

The extra-schedular criteria are not met for an initial rating higher than 10 percent for the low back disability, including for an initial rating higher than 10 percent for the associated radiculopathy of the right lower extremity.  38 C.F.R. § 3.321(b)(1). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board's January 2009 decision discussed how VA had satisfied its duties to notify and assist the Veteran with his claim, so need not be repeated here.

Also in that January 2009 decision, the Board remanded the claim with instructions to provide the Veteran additional VCAA notice concerning his claim for higher initial ratings for his disabilities on an extra-schedular basis.  And pursuant to this remand directive, the AMC sent these additional notice letters to the Veteran in February 2009 and February 2010 before readjudicating his claim in the July 2010 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the provision of these additional VCAA notices, followed by readjudication of the claim in that SSOC, effectively "cured" any timing problem from not having received these notices prior to initially adjudicating the claim).  And as also directed in the Board's January 2009 remand, the case was referred to the Director of Compensation and Pension Service for consideration of whether greater compensation is warranted on an extra-schedular basis.  Thus, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as potentially relevant to this claim.  He also was provided VA compensation examinations in November 2004 and May 2008, which, as the Director of Compensation and Pension Service noted, address all relevant rating criteria and provide the information needed to determine whether an 
extra-schedular rating is warranted.  So additional examination is not needed.  38 C.F.R. §§ 3.327, 4.2; Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating, albeit in a claim for service connection, that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).

Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to an 
Extra-schedular Rating for his Low Back Disability with Associated Radiculopathy of the Right Lower Extremity

The Veteran's low back disability initially was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, of the General Rating Formula for Diseases and Injuries of the Spine because he has DJD, i.e., degenerative arthritis of the lumbosacaral segment of his spine.


Under these criteria, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine (the thoracic and lumbar segment) greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating requires unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).  See 38 C.F.R. § 4.71a, DC 5237-5242 (2010).

When an evaluation of a disability is at least partly based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Since, however, the Veteran also has degenerative disc disease (DDD), also referred to as intervertebral disc syndrome (IVDS), his low back disability is now rated under DC 5243 - the Formula for Rating IVDS Based on Incapacitating Episodes.  The Rating Schedule permits the evaluation of IVDS (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (VA's combined ratings table).


Under these alternative rating criteria of the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  And a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  According to Note (1), for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bedrest prescribed by a physician and treatment by a physician.

Another Note (1) to DCs 5235 to 5243, inclusive, also indicates to evaluate any associated objective neurological abnormalities separately under an appropriate DC.  This was the reason the Board granted an additional (separate) 10 percent rating for the associated right lower extremity radiculopathy in its January 2009 decision.  When subsequently in February 2009 implementing the Board's grant, the AMC assigned this additional 10 percent rating under 38 C.F.R. § 4.124a, DC 8521, which concerns incomplete or complete paralysis of the external popliteal nerve (common peroneal).  Under DC 8521, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and severe incomplete paralysis warrants a 30 percent rating.  A 40 percent rating is warranted for complete paralysis, where there is foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  See 38 C.F.R. § 4.124a, DC 8521 (2010).

Another potentially relevant DC is 8520, pertaining to incomplete or complete paralysis of the sciatic nerve.  Like DC 8521, DC 8520 indicates that a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis.  However, there is no 30 percent rating under DC 8520, and the next higher rating of 40 percent requires moderately severe incomplete paralysis, with severe incomplete paralysis with marked muscle atrophy warranting an even higher 60 percent rating.  The highest possible rating of 80 percent requires complete paralysis, such that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

These schedular rating criteria were applied to the facts of this case and included consideration of the results of two VA compensation examinations - one in November 2004 and another in May 2008, as well as the testimony the Veteran gave during his February 2006 hearing and his written statements provided at other times during the course of his appeal.  During that November 2004 VA examination, he reported experiencing constant low back pain, radiating pain down into his right lower extremity, and a weak right foot.  He denied having any flare-ups of pain, and he affirmed that his low back disability did not affect his job or cause him to miss time from work.  A physical examination revealed a normal posture and gait, without any signs of tenderness or pain on motion, and he used no assistive devices.  Range-of-motion testing revealed forward flexion to 85 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees.  Neurological testing revealed no muscle atrophy, but a decreased pinprick sensation was noted in his right leg.

During his February 2006 hearing, the Veteran reiterated that he experiences significant low back pain, which he rated as between 7 and 8 (on a pain scale from zero to 10) with radiating pain down his right lower extremity to his foot.  He acknowledged, however, that he was still employed as a maintenance supervisor and wore a back brace at work.

When more recently reexamined by VA in May 2008, the Veteran again complained of low back pain and stiffness, with radiating pain down into his right lower extremity.  He rated his pain at level 5-6/10, with flare-ups reaching 9-10/10.  He said these flare-ups occurred four to five times a year, with each episode lasting from several days to a week.  He had no weakness or lack of endurance, and he did not use crutches or other ambulatory devices.  He reported that he continued to work full time at the docks in a supervisory capacity.  Although the examiner indicated that bed rest had not been prescribed by a physician during the past 12 months (so, by definition, no incapacitating episodes), the Veteran explained that he nonetheless had missed two weeks of work during the past year on account of what he considered were incapacitating episodes of back pain.

A physical examination of the low back revealed no swelling, deformity, or tenderness to palpation.  Range-of-motion testing revealed forward flexion from zero to 80 degrees, extension from zero to 12 degrees, right lateral flexion to 12 degrees with pain, left lateral flexion to 20 degrees, and bilateral lateral rotation from zero to 40 degrees.  The Veteran reported pain and fatigue on motion, with exacerbation after three repetitions.  A neurological examination disclosed normal motor function and strength in his left lower extremity, with a slight decrease of strength (4/5) in his right lower extremity.  Pinprick testing, light touch, and dull touch were normal in his left lower extremity, with some decrease in pinprick sensation in his right lower extremity following the L5-S1 distribution.  The examiner diagnosed lumbar spine degenerative disc disease, post-laminectomy and discectomy L5/S1 with sensory changes right L5, S1.

Based on these findings, the Board concluded in its January 2009 decision that there was no basis to assign a schedular rating higher than 20 percent for the Veteran's current low back disability.  The Board explained that his low back disability was most commensurate with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Thus, after considering the fact that his pre-existing low back disability was 10 percent, the Board concluded there was no basis for assigning a schedular rating higher than 10 percent when offsetting this pre-existing disability from the amount of disability he now has.  See again 38 C.F.R. § 4.22.  And since he experienced at most mild incomplete paralysis of the affected nerve in his right lower extremity, the Board assigned a 10 percent additional rating for radiculopathy of his right lower extremity.  These two ratings, incidentally, combine to 20 percent.  38 C.F.R. § 4.25.

The only remaining issue, therefore, is whether the evidence alternatively supports granting greater compensation on an extra-schedular basis.  In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Board already has referred this case to the Director of Compensation and Pension Service for extra-schedular consideration.  And the Director of Compensation and Pension Service (actually, a designee) concluded that an extra-schedular evaluation is not warranted.  In this September 2009 opinion, the Director's designee concluded:  "Entitlement to an extra-schedular evaluation for the service-connected lumbar spine disability is denied as there is clearly no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1)."  The essential basis of this determination was that the type, frequency and extent of symptoms the Veteran experiences, including especially his slight loss of motion and pain of his lumbar spine are adequately compensated by the regular rating criteria for disorders of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  And, as mentioned, although he also has radiating pain and weakness in his right lower extremity, these additional symptoms and consequent disability are contemplated by the additional 10 percent rating he has under DC 8521.  Moreover, added the C&P Director's designee, although the Veteran has indicated having lost time from work due to his low back disability, consideration of such factors as marked interference with employment is only undertaken for the purpose of determining assignment of an extra-schedular evaluation if an initial finding of an exceptional or unusual disability picture is made.  See Thun, 22 Vet. App. at 115, 116 (2008).  So in the absence of a finding of an exceptional or unusual disability picture, further consideration of any other factors regarding an extra-schedular evaluation is rendered moot as an extra-schedular evaluation may not be granted if an initial finding of an exceptional or unusual disability picture is not rendered.

The Board agrees with the C&P Director's findings and similarly concludes the Veteran's symptomatology and limitation in occupational functioning due to his service-connected low back disability are reasonably contemplated by the regular Rating Schedule criteria under the first prong of the Thun analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

The Veteran's primary complaints and symptomatology involving his low back disability are low back pain, limitation of motion of the lumbar spine, and radiculopathy of the right lower extremity, all of which are addressed in the applicable rating criteria.  In short, since the rating schedule addresses his symptomatology for his low back disability with associated radiculopathy of the right lower extremity, the first step outlined by the Court in Thun has not been met.  See Thun, 22 Vet. App. at 116.  

In addition, even assuming for the sake of argument that the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology due to his low back disability with associated radiculopathy of the right lower extremity, there still is no evidence of an unusual disability picture such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular Rating Schedule standards.  See 38 C.F.R. § 3.321(b)(1).  In making this determination, the Board makes particular note of the fact that the Veteran has not required hospitalization for evaluation or treatment of these disabilities since filing his claim for VA benefits, certainly not frequent hospitalization.  And while his low back disability may interfere with his ability to work in some respects, such as requiring that he take the two weeks off from work that he mentioned during the immediately preceding 12 months, marked interference has not been shown, meaning occupational impairment above and beyond that contemplated by the schedular ratings he has for his disabilities.  For example, he acknowledged during his November 2004 VA examination that his low back disability did not affect his job or cause him to miss work.  And although, as mentioned, he indicated during his more recent May 2008 VA examination that he had missed two works of work during the past year due to what he considered were incapacitating episodes of low back pain, the examiner confirmed there had not been any actual incapacitating episodes (that is, according to the Note (1) definition provided in DC 5243).  And, regardless, the Veteran acknowledged that he continued to work full time in a supervisory capacity.  So while the Board is not disputing that his low back disability with associated radiculopathy of the right lower extremity may cause some impairment in his occupational functioning, this, alone, is not tantamount to concluding there is marked interference with his employment, which, again, means above and beyond that contemplated by the two 10 percent schedular ratings assigned for his disabilities.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the record must demonstrate some factor that takes the Veteran's situation outside the norm, especially for an extra-schedular rating, since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

For these reasons and bases, the Board finds that an extra-schedular evaluation is not warranted for the Veteran's low back disability with associated radiculopathy of his right lower extremity.  And since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, in turn requiring the denial of this remaining component of his claim.  38 C.F.R. § 4.3.



ORDER

Initial ratings higher than 10 percent for the low back disability and associated right lower extremity radiculopathy, on an extra-schedular basis, are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


